Case 9:18-cv-81753-DLB Document 82 Entered on FLSD Docket 07/13/2020 Page 1 of 10



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 18-81753-Civ-Brannon

  ALPER AUTOMOTIVE, INC.
  d/b/a AA IGNITION,
  A Florida Corporation,

         Plaintiff,

  v.

  DAY TO DAY IMPORTS, INC.,
  A California Corporation,

         Defendant.

  ____________________________________/

                      ORDER ON PLAINTIFF’S MOTION FOR PARTIAL
                             SUMMARY JUDGMENT [DE 47]

         THIS CAUSE is before the Court upon Plaintiff Alper Automotive, Inc. d/b/a AA

  Ignition’s (“Alper”) Motion for Partial Summary Judgment (“Motion”) against Defendant Day to

  Day Imports, Inc. (“DDI”) [DE 47]. DDI responded [DE 66], Alper replied [DE 70], DDI sur

  replied with leave of Court [DE 78]. The Court heard oral argument on July 8, 2020. Based

  upon the arguments of the parties and a thorough review of the record, Alper’s Motion [DE 47]

  is GRANTED, for the reasons explained below.


  I.     LEGAL STANDARD

         Federal Rule of Civil Procedure 56(a) allows for partial summary judgment. It states:

         A party may move for summary judgment, identifying each claim or defense —
         or the part of each claim or defense — on which summary judgment is sought.
         The court shall grant summary judgment if the movant shows that there is no
         genuine dispute as to any material fact and the movant is entitled to judgment as a
         matter of law. The court should state on the record the reasons for granting or
         denying the motion.

                                                 1
Case 9:18-cv-81753-DLB Document 82 Entered on FLSD Docket 07/13/2020 Page 2 of 10




  Fed. R. Civ. P. 56(a).

           An issue of fact is “genuine” if the evidence could lead a rational jury to find for the non-

  moving party. Baby Buddies, Inc. v. Toys “R” Us, Inc., 611 F.3d 1308, 1314 (11th Cir. 2010). It

  is “material” if it might affect the outcome of the case under the governing law. Anderson v.

  Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The Court must decide if “the evidence presents

  a sufficient disagreement to require submission to a jury or whether it is so one-sided that one

  party must prevail as a matter of law.’” Hickson Corp. v. N. Crossarm Co., Inc., 357 F.3d 1256,

  1260 (11th Cir. 2004) (citing Anderson, 477 U.S. at 251).

           The moving party bears the burden of proving the absence of a genuine issue of material

  fact, and all factual inferences are drawn in favor of the non-moving party. See Scott v. Harris,

  550 U.S. 372, 380 (2007); Tana v. Dantanna’s, 611 F.3d 767, 772 (11th Cir. 2010); Allen v.

  Tyson Foods Inc., 121 F.3d 642, 646 (11th Cir. 1997). To defeat a motion for summary

  judgment, a non-movant must “go beyond the pleadings, and present affirmative evidence to

  show that a genuine issue of material fact exists.” Porter v. Ray, 461 F.3d 1315, 1320 (11th Cir.

  2006). “If a reasonable fact finder evaluating the evidence could draw more than one inference

  from the facts, and if that inference introduces a genuine issue of material fact, then the court

  should not grant summary judgment.” Allen v. Bd. of Pub. Educ., 495 F.3d 1306, 1315 (11th Cir.

  2007).

           In copyright cases, summary judgment is appropriate if the similarity between two works

  concerns only non-copyrightable elements, or because no reasonable jury, properly instructed,

  could find that the two works are substantially similar. Herzog v. Castle Rock Entm't, 193 F.3d




                                                    2
Case 9:18-cv-81753-DLB Document 82 Entered on FLSD Docket 07/13/2020 Page 3 of 10



  1241, 1247 (11th Cir. 1999) (citing Beal v. Paramount Pictures Corp., 20 F.3d 454 (11th

  Cir.1994), cert. denied, 513 U.S. 1062, 115 S. Ct. 675, 130 L.Ed.2d 607 (1994)).

  II.     FACTUAL BACKGROUND 1

          Alper is a Florida corporation that sells automotive replacement parts, including dash

  button sticker repair kits for car radios. [DE 1 at ¶ 1-2]. Alper primarily sells these parts on the

  Amazon platform. [Id. at ¶ 2]. DDI is a California corporation that sells its auto accessories

  under the “Oxgord” trademarks. [Id. at ¶ 3; DE 29 at ¶ 3; DE 67, Ex. A (“Nourollah Decl.”) ¶ 4].

  Oxgord Incorporated is owned by Mr. Yehuda Nourollahh, who has been in the after-market car

  accessories business since around 2005. [Nourollah Decl. ¶ 544].

          Harold Walters is the author and owner of Copyright Registrations No. VAu001299058

  (“the ’058 Registration”) and No. VAu001317214 (“the ’214 Registration). [DE 1, Ex. A-B &;

  Walters Depo. at 46:9-10; 72:24-5]. The ’214 Registration supplemented the ’058 Registration

  by changing the date of creation from 2017 to 2011 due to a mistake made when filling out the

  application. [Walters Depo. at 47:8-13; 62:18-9]. Both the ’214 and ’058 Registration apply to

  the same “Deposited Material”:




  1
    These background facts are drawn from the parties’ Rule 56.1 submissions and the record evidence.
  These facts are either: (1) asserted and evidentially supported at least to some degree by one party and not
  rebutted by the other side; (2) otherwise not in genuine dispute; (3) asserted and evidentially supported by
  one side to such an extent, or in such a manner, that they are credited by this Court even if rebutted to
  some extent by the other side; or (4) subject to judicial notice.


                                                       3
Case 9:18-cv-81753-DLB Document 82 Entered on FLSD Docket 07/13/2020 Page 4 of 10




  [DE 34, Ex. A & Walters Depo. at 80:7-9]. The Deposited Material design was first published

  in 2011 [DE 29 at p. 10, ¶14] and both the ’058 and ’214 Registrations were made in at least

  2017. [DE 1, Ex. A & B].

         DDI met Walters on June 11, 2017, after Walters filed a report of copyright infringement

  against DDI’s Amazon.com listing. [Nourollah Decl. ¶ 2]. Walters informed DDI that he created

  the above shown sticker sheet, including, inter alia, the truck icons found on the top row, as well

  as the order and arrangement of the icons. [Id. at ¶ 3].

         DDI referred the matter to Oxgord Incorporated for an evaluation of Walters’ claims. [Id.

  at ¶ 4]. During the months that followed, Oxgord Incorporated entered into negotiations with

  Walters to license his copyrighted works. [Id. at ¶ 9]. In 2018, Walters entered into a written

  license agreement with Oxgord Incorporated, who then licenses to DDI. [DE 48, Ex A & B].

  The license and assignment related to the ’058 and ’214 Registrations. [Id., Ex. B at 1, ¶ 1.1].

  The assigned license granted DDI the rights to “make, market, distribute and sell Products

  through all channels of trade except eBay.com and its affiliated websites” in return for a one-

  time payment of $18,000.00.” [Id. at 2, ¶ 2.1]. The term “Products” was defined to mean “any

  method or product bearing the Copyrighted design.” [Id. at 1, ¶ 1.3]. The term “Copyrights” was

  defined to mean “the copyrights filed by Harold Walters titled ‘CLIMATE CONTROL’ and

  ‘TOTAL CLIMATE CONTROL’ with associated copyright VAu 1-317-214, VAu 001299058.”

  [Id. at 1, ¶ 1.1]. The license granted Oxgord (and then DDI through assignment) the right to

  sublicense the Copyright License. [Id. at ¶ 2.1].

         Between May and December 2018, Alper received several complaints from Amazon.com

  relating to Alper’s allegedly infringing material. [DE 1 at 5-6 & DE 29 at 4 ¶¶ 24-32, 12, ¶¶ 28-

  9]. Each time, Alper Amazon listing was reinstated. [DE 1 at Ex. F-J]. Walters provided DDI
                                                      4
Case 9:18-cv-81753-DLB Document 82 Entered on FLSD Docket 07/13/2020 Page 5 of 10



  with the ’214 Registration. [Walters Depo. at 61:21-62:8]. The individuals at DDI aware of each

  alleged occurrence of infringement is Yehuda Nourollah, Gloria Rin, and June Bland from

  viewing listings on Amazon.com and “comparing them to the copyrighted design.” [DE 48, at 4

  & DE 67, at 3]. After reviewing the listings, DDI, through counsel, reported infringement to

  Amazon.com. [DE 29 at 12, ¶ 28].

         On December 27, 2018, Alper filed the instant lawsuit. [DE 1]. The complaint seeks a

  declaratory judgment that the copyright rights related to a sticker sheet were not infringed and

  not valid. [Id.]. The complaint also alleged tortious interference with a business relationship,

  injurious falsehood and product disparagement under Florida and violation of the Florida

  Deceptive and Unfair Trade Practices Act, and misrepresentation of copyright infringement

  under 17 U. S. C 512(f). [Id.].

         On September 9, 2019, DDI answered and asserted their counterclaim for copyright

  infringement based on Walters’ representations have he had copyright registrations on his sticker

  sheets. [DE 29]. DDI also joined Walters as a third-party plaintiff. [Id.]. At some point, it was

  apparent that Walters, had registered the wrong sticker sheet that formed the basis for the

  counterclaim. On September 13, 2019, Walters filed two copyright applications for the V7

  Design, which is the described design in Paragraph 13 of the counterclaim, in an expedited

  procedure before the U.S. Copyright Office:




                                                 5
Case 9:18-cv-81753-DLB Document 82 Entered on FLSD Docket 07/13/2020 Page 6 of 10



   [DE 48, Ex. D; Walters Depo. at 100:8-10; Nourollah Decl. ¶ 37].

          Alper filed its answer and affirmative defenses on September 16, 2019, alleging that the

  V7 Design was not the actual copyright deposit corresponding to the copyright registration

  number identified in the counterclaims, and alleging that the specimen submitted to the U.S.

  Copyright Office was something different from the V7 Design [DE 34].

          On September 23, 2019, Walters received a rejection because the V7 Design “lack[ed]

  the authorship necessary to support a copyright claim.” [DE 48, Ex. D at 2]. The rejection found

  that the deposit “appears to be a ‘user interface’ or ‘template’ for automobile AC controls.”

  [Id.]. The rejection stated that the V7 Design is not copyrightable because of the “statutory

  provision against copyright in ideas, systems, concepts, or discoveries” pursuant to 17 U.S.C.

  102(b). [Id.]. The rejection also cited 37 C.F.R. § 202.1 and emphasizes that “copyright does

  not protect familiar symbols or designs; basic geometric shapes; . . . or mere variations of

  typographic ornamentation, lettering or coloring.” [Id.]. The rejection concludes by stating

  that “[a]fter careful consideration, [the U.S. Copyright Office] has determined that this particular

  work will not support a claim to copyright under the standards described above” and a refusal to

  register the claim. [Id.].

          In Walters’ September 26, 2019 deposition, he testified to the following. The shape of

  the individual stickers was chosen to match the shape of their corresponding physical buttons.

  [Walters Depo. at 119:1-7]. The plus sign is a common way to express an increase in value. [Id.

  at 81:1-3]. The minus symbol is a common way to express a decrease in value. [Id. at 81:19-

  21]. The fan symbol is a common way to express air flow in a vehicle. [Id. at 124:3-6]. The

  defrost symbol is a common way to express defrosting in a vehicle. [Id. at 89:11-2]. The symbol

  having an air turning back on itself is a common way to express air recirculation in a vehicle. [Id.

  at 90:4-6]. The power button is a common way of expressing turning on and off a system. [Id. at
                                                   6
Case 9:18-cv-81753-DLB Document 82 Entered on FLSD Docket 07/13/2020 Page 7 of 10



  91:16-92:6]. The snowflake symbol is a common way of expressing air conditioning in a

  vehicle. [Id. at 94:2-4]. He looked to other vehicles climate control systems in creating the V7

  Design [Id. at 77; 87:4-5; 102:10-103:25]. The arrangement of the icons in the V7 Design is

  taken from the GM climate control systems. [Id. at 102:10-103:25]. “[B]ut the truck icons are

  original.” [Id. at 76:21-25].

         On January 22, 2020, the Court dismissed claims and counterclaims between Alper and

  Walters with prejudice on the parties’ stipulated motion [DE 53], and subsequently granted

  DDI’s Motion for Voluntary dismissal with Prejudice of its Counterclaims. [DE 65].

  III.   ANALYSIS

         As an initial matter, Alper concedes that its argument as to standing is moot in light of the

  dismissal of DDI’s counterclaims. [DE 70 at 1]. The remaining arguments in Alper’s Motion

  are ripe for review. Alper seeks a finding that the copyright registrations are invalid due to lack

  of originality, the work’s functionality, and because of the merger doctrine. DDI primarily

  argues that the Motion should be denied because the validity of the copyrights is a disputed

  material fact based on the admissible evidence before the Court.

         To establish copyright infringement, “two elements must be proven: (1) ownership of a

  valid copyright, and (2) copying of constituent elements of the work that are original.” Feist

  Publications, Inc. v. Rural Tel.Serv. Co., 499 U.S. 340, 361 (1991); BellSouth Advertising &

  Publishing Corp. v. Donnelley Info. Publishing, Inc., 999 F.2d 1436, 1440 (11th Cir.1993) (en

  banc). Because the work was first published in 2011 and the registrations were made more than

  five years later, there is no presumption of validity or originality in this case. See 17 U.S.C. §

  410(c); see also Donald Frederick Evans and Associated, Inc. v. Continental Homes, Inc., 785

  F.2d 897, 903 (11th Cir. 1986).



                                                  7
Case 9:18-cv-81753-DLB Document 82 Entered on FLSD Docket 07/13/2020 Page 8 of 10



         The Copyright Act of 1976 extends copyright protection to “original works of authorship

  fixed in any tangible medium of expression. . . .” and defines “work of authorship” to include

  “(5) pictorial, graphic, and sculptural works.” See 17 U.S.C. § 102(a)(5). The Copyright Act

  includes a “special rule for copyrighting a pictorial, graphic, or sculptural work incorporated

  into a ‘useful article.’” See Star Athletica, L.L.C. v. Varsity Brands, Inc., 137 S. Ct. 1002, 1008

  (Mar. 22, 2017). A “useful article” is one “having an intrinsic utilitarian function that is not

  merely to portray the appearance of the article or to convey information.” 17 U.S.C. § 101.

  Although “useful articles” themselves are not subject to copyright protection, the design

  of a useful article may be protected as a pictorial, graphic, or sculptural work, but “only if, and

  only to the extent that, such design incorporates pictorial, graphic, or sculptural features that can

  be identified separately from, and are capable of existing independently of, the utilitarian aspects

  of the article.” See id. This reflects Congress’ decision to provide copyright protection “for

  original works of art, but not for industrial design.” Star Athletica, 137 S. Ct. at 1007. If there is

  a separable work, it must be original to be copyrightable. “The sine qua non of copyright is

  originality.” Feist, 499 U.S. at 345. Copyrightable originality requires “independent creation,” as

  opposed to copied from other works, by the author “plus a modicum of originality.” Id. at 346.

         Whether a work is copyrightable is a question of fact, and here, the record evidence

  viewed in a light most favorable to DDI establishes that the truck recirculation icon and the

  overall arrangement is uncopyrightable as a useful article and is not an expression of creativity

  and therefore not “original.”

         The Copyright Office refused to register the icons and their arrangement. In the rejection

  of the V7 Design, the Copyright Office found that it appeared to be a “user interface” or

  “template” for automobile AC controls. Pursuant to 37 C.F.R. § 202.1 “copyright does not



                                                    8
Case 9:18-cv-81753-DLB Document 82 Entered on FLSD Docket 07/13/2020 Page 9 of 10



  protect familiar symbols or designs; basic geometric shapes; . . . or mere variations of

  typographic ornamentation, lettering or coloring.” The Court properly gives “some deference to

  the expertise of the Register in its decision” as to what is copyrightable and what is not. Norris

  Indus., Inc. v. Int'l Tel. & Tel. Corp., 696 F.2d 918, 922 (11th Cir. 1983).

          The truck recirculation icon is the most basic representation of a truck. It is a profile

  view of a stick-figured truck having an arrow going through the front windshield. It is a familiar

  symbol depicted in its most basic form and not copyrightable. The arrangement of the bottom

  two rows of icons was taken from a vehicle. The arrangement of the top row of icons is static.

  The truck recirculation icon location merely matches up with the SUV recirculation icon. No

  originality involved in the arrangement of the other two icons; it was merely a choice between

  two positions. Moreover, the truck recirculation icon and the overall arrangement is part and

  parcel with a utilitarian function and are not sufficiently “separable” from its utilitarian purpose

  to be eligible for copyright protection. See Star Athletica, L.L.C., 137 S. Ct. at 1008.

  Significantly, “to qualify as a pictorial, graphic, or sculptural work on its own, the feature cannot

  itself be a useful article or ‘[a]n article that is normally a part of a useful article’ (which is itself

  considered a useful article).” Id. at 1010 (quoting 17 U.S.C. § 101).            Here, the truck icon

  continues to represent air recirculation within a truck and this is not changed by fixing it to

  another medium. Because the features are not capable of “existing independently” as a work of

  art, it is not protectable under copyright law. Id. at 1011; Norris Indus., Inc., 696 F.2d at

  924.    Additionally, because the truck icon and overall arrangement are not copyrightable,

  copying these elements cannot be infringement as a matter of law.

  IV.     CONCLUSION




                                                     9
Case 9:18-cv-81753-DLB Document 82 Entered on FLSD Docket 07/13/2020 Page 10 of 10



          Accordingly, Plaintiff Alper Automotive, Inc. d/b/a AA Ignition’s Motion for Partial

   Summary Judgment against Defendant Day to Day Imports, Inc. [DE 47] is GRANTED.

          DONE AND ORDERED in Chambers at West Palm Beach in the Southern District of

   Florida, this 13th day of July, 2020.



                                                           DAVE LEE BRANNON
                                                           U.S. MAGISTRATE JUDGEs




                                               10
